Citation Nr: 1447462	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-00 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash of the groin, claimed as residuals of a sexually transmitted disease (STD).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

This case comes before the Board of Veterans Appeals' (Board) on appeal from July 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The July 2008 denied service connection for residuals of an STD, but granted service connection for PTSD assigning an initial rating of 30 percent with an effective date of June 13, 2007.  The March 2009 rating decision denied service connection for tinnitus. 

In a December 2010 Decision Review Officer (DRO) decision, the Veteran was awarded a 50 percent disability rating for his PTSD effective June 13, 2007.  As this rating is not the highest possible, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge of the Board, a transcript of which is on file. Thereafter, the Veteran provided additional evidence consisting of VA medical treatment records, accompanied by a waiver of RO initial consideration as the appropriate Agency of Original Jurisdiction (AOJ).  The Board hereby accepts this new evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

Further, the Veteran claimed that his in-service STD had manifested in a skin condition of the groin and/or erectile dysfunction.  However, during the pendency of this appeal, in November 2013, the RO granted service connection for erectile dysfunction as secondary to his service-connected diabetes mellitus, type II.   This represents a full grant of the benefits sought on appeal with respect to erectile dysfunction.  Therefore, this issue is no longer before the Board.

The issue of entitlement to service connection for a skin rash of the groin is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire appellate period, the Veteran's PTSD caused total occupational and social impairment.

2.  The Veteran has tinnitus which is etiologically related to his noise exposure in active service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2014). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. 
§ 4.1.

The RO has rated the Veteran's PTSD as 50 percent disabling, effective from June 13, 2007, pursuant to DC 9411, according to the General Rating Formula for Mental Disorders (formula). 

Under this formula, a 50 percent rating is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent rating is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms noted above are meant to represent examples that might be indicative of a certain rating.  The list is not exhaustive and, for the Board to assign a specific rating, it need not find all or even some of the symptoms present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence establishes that the Veteran experiences other symptoms that cause occupational or social impairment equivalent to that which would be caused by the symptoms noted above, the appropriate equivalent evaluation is to be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that an initial disability evaluation of 100 percent for PTSD is warranted since the effective date of this award.  During this relevant time period under consideration, the Veteran's PTSD has caused total social occupational impairment.  His Global Assessment of Functioning (GAF) scale score has been as low as 45.  A private doctor, Dr. Earl Thornton, provided a written statement with his opinion that the Veteran is 100% disabled as a result of his PTSD.  A VA psychologist provided a similar opinion in October 2011.  Although the Veteran had been employed as a barber in the past, he earned no more than $10,000.00 per year.  He has been unemployed since July 2013.  He lives alone in an apartment and has a limited support system.  He maintained a relationship with only his mother, who unfortunately recently passed away.  Other that his visiting his mother, he kept to himself.  He was described as socially isolated, and it was noted that he tried to control his environment as much as possible.  In short, the Board resolves doubt in the Veteran's favor and finds that his PTSD causes total social and occupational impairment, thereby warranting a 100 percent schedular rating.  38 C.F.R. §§ 3.102, 4.7.


Service Connection for Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that he has tinnitus as a direct result of his active service. Specifically, he asserted that during his two tours in Vietnam, he was exposed to acoustic trauma from enemy rockets, grenades, mines, gunfire, helicopters and jets.  He contends that he has had ringing in his ears since 1966. 

 A review of the Veteran's military occupational specialty (MOS) shows that he served as a Communications Center Specialist.  A review of his DD Form 214 shows that the Veteran received the National Service Defense, Vietnam Service and Vietnam Campaign medals.  Thus, the Board concedes that the Veteran had acoustic trauma while in active service.

Private medical treatment records show that the Veteran was diagnosed with tinnitus in May 1992.  Moreover, the Veteran was afforded a VA audiological evaluation in January 2009. At that evaluation, the Veteran reported that while engaged in combat, he experienced acoustic trauma.  The examiner opined that the Veteran's tinnitus was less likely than not related to his time in service.  He stated that the initial report of tinnitus occurred 26 years following discharge from the service and the complaints of hearing loss occurred 42 years following discharge.  

Also of record are November 2008 and April 2009 medical opinion letters from Dr. Thornton, the Veteran's private treating physician since 2004, stating that the Veteran's tinnitus was as likely as not related to the noise exposure he experienced during service.  He noted that the Veteran had been suffering from tinnitus since 1966 and his condition had steadily increased in severity and frequency over the last few years.  Dr. Thornton concluded that research has shown that it is quite common for such injuries to go undiagnosed, often for a period of years.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006). 

The Board observes that the Veteran has reported having symptoms of tinnitus since his acoustic trauma in service.  Due to the subjective nature of tinnitus, the Veteran, as a layperson is competent to testify as to his symptoms and that the symptoms have continued since service.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board, therefore, finds that the Veteran's report of having symptoms of tinnitus since his acoustic trauma in service is competent and credible. 

In sum, the Board has conceded both the Veteran's significant acoustic trauma and his specific acoustic injury during active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience it since that time and these statements have been found credible by the Board.  Although the January 2009 VA examiner opined that the Veteran's tinnitus was not related to his service, Dr. Thornton concluded that that tinnitus was a result of the Veteran's noise exposure in service.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating of 100 percent for PTSD is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Unfortunately, a remand is required for the Veteran's claim of service connection for a skin rash of the groin.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.

The Veteran testified in June 2014 that he has a skin condition affecting his groin area that he believe is a residual of an STD he had during service.  A review of his STRs shows that he received treatment in November 1961 and February 1968 for a rash between his legs.  He was also treated for an STD in service.  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin condition.  

There is also an indication in the claims folder that the Veteran is in receipt of Social Security Administration (SSA) benefits (SSA disability or SSI).  These records should be obtained on remand.  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated since September 2014.

2.  Obtain copies of all documents or evidentiary material pertaining to the Veteran's receipt of SSA or SSI benefits.  If these records are not available, a negative reply must be provided.

3.  Following completion of the above directive, schedule the Veteran for a VA skin examination.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.

The examiner is asked to identify all current skin disorders of the groin found to be present.  All necessary tests in order to determine the correct diagnoses as determined by the examiner are to be done.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any current skin disorder of the groin had its clinical onset during active service or is related to any incident of service, including the rash between the Veteran's legs noted in service in November 1961 and February 1968, and/or the sexually transmitted disease treated in February and March 1969. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusion(s).

4. Finally, after undertaking any other development deemed appropriate, re-adjudicate the claim on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


